Exhibit 10.2

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
December 3, 2007 by and between Humberto L. Lopez (hereinafter the “Executive”)
and BankUnited, FSB (the “Bank”).

Recitals

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of December 7, 2004 (“Prior Agreement”) pursuant to which the Executive
has served as Senior Executive Vice President and Chief Financial Officer of the
Bank; and

WHEREAS, the Prior Agreement is scheduled to expire; and

WHEREAS, This Agreement is entered into as a complement to the employment
agreement (the “BankUnited Agreement”) between Executive and BankUnited
Financial Corporation (the “Company”) and is set out separately in
acknowledgment of the Bank’s legal status and to assure the Bank’s compliance
with applicable federal and state regulations. Nothing in this Agreement is
intended to bestow greater rights on Executive than the BankUnited Agreement or
to prejudice Executive’s rights thereunder.

WHEREAS, the Bank desires to assure the continued availability of the
Executive’s services and the ability of the Executive to perform such services
with a minimum of personal distraction or concern for his future employment; and

WHEREAS, the Executive is willing to continue to serve in the employ of the Bank
on such basis; and

WHEREAS, the Bank and the Executive each hereby agree that in order to achieve
the foregoing objectives it is necessary to amend and restate the terms and
conditions of the Prior Agreement, as set forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Bank and the Executive hereby agree as
follows:

1. Definitions. In addition to the words and terms “Affiliate,” “Code,” “Date of
Termination,” “Disability,” “Disability Effective Date,” “Notice of
Termination,” “Change of Control Payment” and “Vested Benefits,” shall have the
same meanings as set forth in Section 1 of the BankUnited Agreement.

2. Employment.

2.1 Employment and Term. The Bank agrees to engage Executive, and Executive
agrees to provide services to the Bank, on the terms and conditions set forth
herein, for a period of two (2) year commencing on December 3, 2007 (hereinafter
the “Commencement Date”) and expiring at the conclusion of December 3, 2009 (the
“Term”) subject to renewal by the Board of Directors, from year-to-year for up
to two additional years, unless Executive resigns prior to that time or is
sooner terminated as hereinafter set forth.



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 2

 

2.2 Position and Duties of Executive. The Executive shall serve as the Senior
Executive Vice President and Chief Financial Officer of the Bank. During the
Term of employment, the Executive shall diligently perform all services as may
be reasonably assigned to him by the President, Chief Executive Officer (“CEO”),
Board or Board Chairman and shall exercise such power and authority as may from
time to time be delegated to him by the President, CEO, Board or Board Chairman.
The Executive shall be required to report to, and shall be subject to the
supervision and direction of, the President, CEO, Board or Board Chairman. Any
of the foregoing may delegate supervisory authority to an appropriate Senior
Executive Vice President for some or all purposes, but no other person or group
shall be given authority to supervise or direct Executive in the performance of
his duties. The Executive shall devote substantially all his working time and
attention (other than during weekends, holidays, approved vacation periods, and
periods of illness or approved leaves of absence) to the business and affairs of
the Bank, render such services efficiently and to the best of his ability, and
use his best efforts to promote the interests of the Bank.

2.3 Place of Performance. In connection with his employment by the Bank, the
Executive’s principal place of employment shall be the Bank’s executive offices
in Florida.

3. Compensation.

3.1 Executive shall be compensated in installments, consistent with the Bank’s
normal compensation practices, as may be changed from time to time with advance
notice. Executive’s compensation entitlements, for the first Term of this
Agreement, and for any annual Term thereafter, if renewed by the Compensation
Committee of the Board, shall be in accordance with the compensation schedule
and process set forth in Sections 3.1 and 3.2 of the BankUnited Agreement.

4. Additional Benefits.

4.1 Expense Reimbursement. During the Term, upon the submission of supporting
documentation by the Executive in form sufficient to permit deduction thereof
under applicable tax law (but without regard to actual deductibility), the Bank
shall promptly reimburse the Executive for all reasonable expenses actually paid
or incurred by the Executive in the course of and pursuant to the business of
the Bank, including expenses for entertainment and all travel and living
expenses while away from home on business or at the request of the Bank,
provided that such expenses are incurred and accounted for in accordance with
the Bank’s regular policies and procedures.

4.2 Executive shall receive those other benefits provided under Sections 4.2,
4.3, 4.4, 4.5 and 4.6 of the BankUnited Agreement.

4.3 Indemnification and Insurance.

(a) During the Term of this Agreement, the Bank shall cause the Executive to be
covered by and named as an insured under any policy or contract of insurance
obtained by it to insure its directors and officers against personal liability
for acts or omissions in



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 3

 

connection with service as an officer or director of the Bank or service in
other capacities at the request of the Bank. The coverage provided to the
Executive pursuant to this section 4.3 shall be of the same scope and on the
same terms and conditions as the coverage (if any) provided to other officers or
directors of the Bank.

(b) To the maximum extent permitted under applicable law, during the Term of
this Agreement and for a period of 5 (five) years thereafter, the Bank shall
indemnify the Executive against and hold him harmless from any costs,
liabilities, losses and exposures to the fullest extent and on the most
favorable terms and conditions that similar indemnification is offered to any
director or officer of the Bank or any subsidiary or affiliate thereof.

5. Termination.

5.1 Termination for Cause. Notwithstanding anything contained herein to the
contrary, this Agreement may, at any time, be terminated by the Bank for Cause.
As used in this Agreement, “Cause” shall mean (i) any action or omission or
failure of the Executive which constitutes a material breach of this Agreement,
including, without limitation, failing to carry out his duties and
responsibilities in accordance with Section 2.2 (if, however, the Board
determines that it is an action, omission or failure which can be cured, the
Bank agrees to provide one cure period of sixty (60) days after receipt by the
Executive of specific written notice of the issue. If the issue is not cured
within the sixty (60) day period, or is of a nature that the Board determines
cannot be cured, the Executive will be terminated for cause as specified in a
Notice of Termination); (ii) the Executive engages in an act(s) of personal
dishonesty, incompetence, violence, or willful misconduct in connection with his
employment, the performance of services or the handling of affairs of the Bank
or its Affiliates; (iii) the conviction of Executive for, or a plea of guilty or
nolo contendere to, a criminal act which is a felony, a first degree
misdemeanor, or which is a misdemeanor involving theft, dishonesty or moral
turpitude; (iv) the Executive breaches a fiduciary duty owed to the Bank or any
of its Affiliates, which involves personal profit, or intentional failure to
perform stated duties, or which could seriously prejudice the interest of the
Bank or any of its Affiliates, depositors, or shareholders; or (v) the
Executive’s material breach or willful violation of this Agreement, or of any
law, rule, or regulation (other than traffic violations or similar non-material
offenses), or of any corporate policy of the Company or the Bank, including
without limitation, the Bank’s and the Company’s Code of Conduct and Insider
Trading Policy, or of any final cease and desist order in connection with his
performance of services for the Bank or any of its Affiliates. An express
termination by the Bank for reasons other than those included above or which
otherwise does not fall within another part of section 5, will be considered a
termination without cause under paragraph 5.3. All disputes shall be resolved by
Arbitration as provided in Section 22.

5.2 Termination for Death or Disability. This Agreement shall terminate
automatically upon the Executive’s death and may be terminated by the Bank upon
the Executive’s Disability pursuant to Section 1(d).

(a) Upon a termination by reason of the Executive’s Disability, the Bank shall
pay to the Executive or his beneficiaries, as the case may be, (i) any
compensation or other obligations accrued for periods prior to the Date of
Termination, all of which shall be paid within



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 4

 

thirty (30) days after the Date of Termination, and (ii) six (6) months of Base
Salary, all of which shall be paid in installments consistent with the Bank’s
payroll practice for executives, and shall implement the provisions for the
Executive’s Vested Benefits as of the Date of Termination. The Bank and the
Executive hereby stipulate that the payment and delivery of the amounts
specified in clause (ii) above are conditioned upon the Executive’s resignation
from any and all positions which he holds as an officer, director or committee
member with respect to the Bank or any of its Affiliates, the execution of the
agreement and full release by the Executive in favor of the Bank, releasing all
then existing claims against the Bank, under this Agreement, related to
Executive’s employment, or otherwise, to the full extent permitted by law, and
the Executive’s compliance with all provisions of this Agreement, including
Section 8. Such agreement and general release shall be in a form substantially
similar to that attached hereto as Attachment A. Any disputes shall be resolved
by arbitration as provided in Section 22.

(b) If Termination is due to the death of the Executive, the Bank shall, within
thirty (30) days after the Date of Termination, pay to the Executive’s estate or
beneficiaries, as the case may be, any unpaid Base Salary, Annual Bonus and
benefits accrued for periods prior to the Date of Termination, or, if an
alternative beneficiary is designated in proper legal form, the payments and
benefits shall be paid to said designated beneficiary. The Bank shall implement
the provisions for the Executive’s Vested Benefits as of the Date of
Termination, and the life insurance proceeds from the group policies described
in this Agreement shall be paid in accordance with and subject to the terms of
such policies, to the Executive’s personal representative or such other persons
as the Executive may have designated in writing.

5.3 Termination Without Cause. At any time the Bank shall have the right to
terminate Executive’s employment hereunder by written notice to Executive;
provided, however, that the Bank shall (i) pay to Executive an amount equal to
one year of his Base Salary for the year in which the termination occurs, plus
the amount equal to the last Annual Bonus awarded to the Executive during the
year prior to the termination pursuant to this Section 5.3, and (ii) implement
the provisions for the Executive’s Vested Benefits as of the Date of
Termination. The Bank shall be deemed to have terminated the Executive’s
employment pursuant to this Section 5.3 if such employment is terminated by the
Bank without Cause. The Bank and the Executive hereby stipulate that the Bank
may condition the payment and delivery of the amounts specified in clause
(ii) of the first sentence of this Section 5.3 on the receipt of the Executive’s
resignation from any and all positions which he holds as an officer, director or
committee member with respect to the Bank or any of its Affiliates, the
execution of the agreement and full release by the Executive in favor of the
Bank, releasing all then existing claims against the Bank and its Affiliates,
under this Agreement, related to Executive’s employment, or otherwise, to the
full extent permitted by law, and the Executive’s compliance with all provisions
of this Agreement, including Section 8. Such agreement and general release shall
be in a form substantially similar to that attached hereto as Attachment A. Any
disputes shall be resolved by Arbitration as provided in Section 22.

5.4 Resignation. In the event Executive resigns other than upon written request
of the Bank, a Notice of Termination will be issued to the Executive by the
Bank, Executive shall have no further right to any payments or grants under this
Agreement other than obligations accrued, vested and due for periods prior to
the Date of Termination, and all of Executive’s rights and benefits



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 5

 

under this Agreement shall terminate. A termination of this Agreement under
Sections 5.l, 5.2, or 5.3 shall not be considered a “resignation” under
Section 5.4 unless specifically agreed to in writing by the Executive and the
Bank.

5.5 6-Month Delay for Specified Employees.

(a) Notwithstanding the preceding, as required by Code Section 409A, no amount
shall be delivered on account of separation from service (but not on account of
death) to the Executive if the Executive is a Specified Employee on the date of
separation from service, before the date which is 6 months after the date of the
Participant’s separation from service. The accumulated postponed amount shall be
paid to the Executive in a lump sum payment on the 10th day after the end of the
six-month period. Payment of the accumulated postponed amount shall be treated
as made on the specified date if the payment is made at such date or a later
date within the same calendar year, or if later, by the 15th day of the third
month following the specified date (provided the Participant may not, directly
or indirectly, designate the year of payment).

If the Executive dies during the postponement period prior to the payment of
postponed amount, the amounts withheld on account of Code Section 409A shall be
paid as specified in Section 30 hereof within 90 days of the date of
Participant’s death.

(b) “Specified Employee” means any employee who, at any time during the 12-month
period ending on the identification date, is a “specified employee” under Code
Section 409A, as determined by the Committee or its delegate. The determination
of Specified Employees, including the number and identity of persons considered
Specified Employees and the identification date, shall be made by the Committee
or its delegate in accordance with the provisions of Code Sections 416(i) and
409A and the regulations issued thereunder.

6. Change of Control. A “Change in Control” shall be deemed to have occurred
under the conditions set forth in Section 6 of the BankUnited Agreement and
shall include a qualifying disposition of the Bank. In the event of a change in
control, Executive entitlements and the Bank’s obligations will be as set forth
in the BankUnited Agreement.



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 6

 

7. Gross-Up of Change of Control Payments (if applicable) .

(a) This Section shall apply if Executive’s employment is terminated upon or
following a Change of Control as defined in Section 6 of the BankUnited
Agreement. If this Section applies, then, for any taxable year, the Executive
shall be liable for the payment of an excise tax under section 4999 of the Code
with respect to any payment in the nature of compensation made by the Bank or
any direct or indirect subsidiary or affiliate of the Bank to (or for the
benefit of) the Executive, the Bank shall pay to the Executive an amount equal
to X determined under the following formula:

 

X =    E x P                                                         1 - [(FI x
(1 - SLI)) + SLI + E + M]

 

--------------------------------------------------------------------------------

where

E = the rate at which the excise tax is assessed under section 4999 of the Code;

P = the amount with respect to which such excise tax is assessed, determined
without regard to this Section 7;

FI = the highest marginal rate of income tax applicable to the Executive under
the Code for the taxable year in question;

SLI = the sum of the highest marginal rates of income tax applicable to the
Executive under all applicable state and local laws for the taxable year in
question; and

M = the highest marginal rate of Medicare tax applicable to the Executive under
the Code for the taxable year in question.

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) the Executive under the terms of this Agreement, or
otherwise, and on which an excise tax under section 4999 of the Code will be
assessed, the payment determined under this Section 7(a) shall be made to the
Executive on the earlier of (I) the date the Bank or any direct or indirect
subsidiary or affiliate of the Bank is required to withhold such tax, or
(ii) the date the tax is required to be paid by the Executive.

(b) Notwithstanding anything in this Section 7 to the contrary, in the event
that the Executive’s liability for the excise tax under section 4999 of the Code
for a taxable year is subsequently determined to be different than the amount
determined by the formula (X + P) x E, where X, P and E have the meanings
provided in Section 7(a), the Executive or the Bank, as the case may be, shall
pay to the other party at the time that the amount of such excise tax is finally
determined, an appropriate amount, plus interest, such that the payment made
under Section 7(a), when increased by the amount of the payment made to the
Executive under this Section 7(b) by the Bank, or when reduced by the amount of
the payment made to the Bank under this Section 7(b) by the Executive, equals
the amount that should have properly been paid to the Executive under
Section 7(a). The interest paid under this Section 7(b) shall be determined at
the rate provided under section 1274(b)(2)(B) of the Code. To confirm that the
proper amount, if any, was paid to the Executive under this Section 7, the
Executive shall furnish to the Bank a copy of each tax return which reflects a
liability for an excise tax payment made by the Bank, at least 30 days before
the date on which such return is required to be filed with the Internal Revenue
Service and the Company will pay such excise tax amount to the Executive within
60 days of receipt of the return.

(c) Notwithstanding the provisions of Sections 7(a) and (b) above, in the event
that the Executive shall be required to pay any additional amount of excise tax
under section 4999 of the Code, or any successor to such section, or under any
similar federal, State or local tax provision in connection with his receipt of
payment in the nature of compensation from the Bank or any direct



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 7

 

or indirect subsidiary or affiliate of the Bank to (or for the benefit of) the
Executive, the Executive shall be entitled to receive one additional payment (a
“Gross-Up Payment “) in an amount such that, after payment by the Executive of
all taxes (and any interest or penalties imposed with respect to such taxes) and
the excise tax under the Code and/or State and local tax provision imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the excise tax imposed by the Code or any State or local tax provision
upon such compensation. For purposes of this paragraph 7(c), the term “taxes”
shall include, but not be limited to, income taxes and the Executive’s share of
any employment taxes. The Executive shall submit proof of such excess payment
under this section 7(c) by the end of the calendar year in which the tax is due,
and the Company shall reimburse the Executive within 60 days of receiving such
submission.

(d) This section shall not apply to any entitlement to stock options, stock
grants, or other securities of BankUnited.

8. Regulatory Considerations.

8.1 Section 18(k) of the Federal Deposit Insurance Act. Notwithstanding anything
herein to the contrary, any payments to Executive by the Bank, whether pursuant
to this Agreement or otherwise, are subject to and conditioned on compliance
with Section l8(k) of the Federal Deposit Insurance Act, l2 U.S.C. § l828(k) and
any regulations promulgated thereunder.

8.2 Corporate Responsibility Laws. The Executive agrees that, in the event that
any changes to this Agreement become necessary or appropriate as a result of
corporate responsibility laws applicable to the Bank, then the Executive shall
cooperate in all reasonable respects in revising his Agreement to be in
conformity with the law and to be consistent with the employment terms of other
high level executives.

9. Confidentiality and Non-Competition.

9.1 (a) Restrictions on Disclosure/Use of Confidential Information/Work Product.
The Executive acknowledges that during the Term of this Agreement, the Executive
will learn or be privy to valuable confidential business information, and trade
secrets, and will develop and cultivate on behalf of the Bank substantial
relationships with past, present and prospective business customers of the Bank.
During the Term of this Agreement and thereafter, the Executive shall not,
directly or indirectly, use or disclose to anyone, or authorize use or
disclosure of any Confidential Information or Trade Secrets, except to the
extent that such use or disclosure is necessary or appropriate in order for the
Executive to perform his duties for the Bank, while employed by the Bank. As
used in this Agreement, “Confidential Information and Trade Secrets” of the Bank
means all trade practices, business plans, prices, lists, supplier lists,
customer information and lists, marketing plans, financial information, data
compilations and analyses, software and other information relative to the
business of the Bank or its Affiliates, or to any of their customers or
suppliers, which have not been disclosed by the Bank or its Affiliates to the
public, or which are not otherwise generally available to the public. All
documents, information, compilations of information, or other Bank property or
information relating to the businesses of the Bank or its Affiliates including,
without limitation, Confidential Information and Trade Secrets of the Bank or



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 8

 

its Affiliates, whether prepared by the Executive or otherwise coming into the
Executive’s possession, are the exclusive property of the Bank or its
Affiliates. The Executive agrees not to destroy or remove such information or
property from the premises of the Bank, except as required in the course of the
Executive’s employment with the Bank. The Executive agrees that at the
termination of his employment, for whatever reason, he will return to the Bank
immediately any and all documents in whatever form that are in his possession or
control (including any paper copies or electronic copies thereof) and that
contain, reflect or refer to Confidential Information or Trade Secrets.

(b) Essential Nature. The Executive acknowledges that the confidentiality of the
protected information, including Confidential Information and Trade Secrets,
with which Executive has been or may become privy is essential and proprietary
to the Bank or its Affiliates and is owned and shall continue to be owned by the
Bank or its Affiliates.

(c) Work Product. The Executive acknowledges and agrees that the Bank shall own
all rights in and to the results and proceeds of the Executive’s services
performed under this Agreement, including, without limitation, anything which
is, in whole or part, discovered, obtained, created, developed, and/or produced
by the Executive, or which is suggested by the Executive or related to the
Executive’s employment under this Agreement.

9.2 Covenant Not to Compete.

(a) During the Term of this Agreement and for a period of six (6) months (the
“Non-Compete Period”) following any termination of this Agreement for any
reason, the Executive shall not, either directly or indirectly, or for himself
or through, on behalf of, or in conjunction with any other person, persons or
legal entity, own, maintain, operate, engage in, assist, be employed by, consult
to, with, or for, or have any interest in, any business engaging or planning to
be engaged in banking or providing other financial services offered by the Bank
or any of its affiliates, in any respect in any counties in Florida, or any
counties in other states, where the Bank or any of its affiliates have branch
offices; provided, that this provision shall not be deemed to prohibit
beneficial ownership of securities (as, that term is used under Section 13(d) of
the Securities Exchange Act of 1934, as amended), of less than five percent
(5%) of any class of a legal entity’s securities.

(b) Unless terminated under Section 5.2 or 5.3 of this Agreement, for the first
three (3) months of the Non-Compete Period, so long as Executive continues to
honor his obligations under Section 8 of this Agreement, and executes a release
in a form substantially similar to that attached hereto as Attachment A, he will
be provided with payments equal to his monthly Base Salary payments.

9.3 During the Term of this Agreement and for a period of twelve (12) months
thereafter, Executive shall not, except if this Agreement is terminated as a
result of a Change of Control:

(a) either directly or indirectly, (through or on behalf of any entity,
including any other person, corporation, partnership or other business entities
of any kind), solicit or



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 9

 

entice away or in any manner persuade or attempt to persuade, any officer,
employee, agent, representative, or business relation who is at that time or was
within the previous six (6) months employed by or otherwise engaged by the Bank,
to discontinue his/her relationship with the Bank or its Affiliates, without the
prior express written permission of the Bank or any of its Affiliates, which the
Bank may in its absolute discretion withhold; or

(b) either directly or indirectly, (through any entity, including through or on
behalf of any other person, corporation, partnership or other business entities
of any kind), solicit, contact, or entice away or in any manner persuade or
attempt to persuade, any client or customer, or prospective client or customer,
to discontinue his/her relationship or prospective relationship with the Bank or
its Affiliates, without the prior express written permission of the Bank or any
of its Affiliates, which the Bank may in its absolute discretion withhold.

9.4 Breadth of Restrictions. Executive and the Bank warrant that it is their
intention to agree to restrictions on disclosure of Confidential Information or
Trade Secrets, or other private or proprietary information, and on competition
in this Section 9 that are as broad as permitted by Florida law (save only for
the limitations of time set forth in Sections 9.2 and 9.3) and hereby agree to
subscribe to any expansion of the recited agreements as may be authorized by any
subsequent amendment to, or interpretation of Florida Statute Section 542.335
(2007) or any other Florida law.

9.5 Necessity of Restrictions. The Executive acknowledges that Section 9 is
reasonably necessary to protect the business interest of the Bank and that the
provisions of Section 2 and Section 9 are the essence of this Agreement for the
Bank. The Executive agrees that if the Executive engages in activities
prohibited by Section 9, irreparable harm to the Bank or its Affiliates will
likely result, for which a remedy in the form of damages may not be
ascertainable. In the event the Executive breaches, or threatens to commit a
breach of any of the provisions of this Section 9, the Bank or its Affiliates
shall have the following rights and remedies, which shall be independent of any
others and severally enforceable, and shall be in addition to, and not in lieu
of any other rights and remedies available for the Bank or its Affiliates at law
or in equity:

(a) the right to seek temporary, preliminary or permanent injunctive relief
against Executive in any court of competent jurisdiction upon three days written
notice provided to the address listed in Section 15.

(b) the right and remedy to require Executive to account for and pay over to the
Bank all compensation, profits, monies, accruals, increments or other benefits
derived or received by Executive as a result of the transactions constituting a
breach of this Section 9.

(c) The prevailing party in any action to enforce Section 9 of this Agreement
shall be entitled to attorney’s fees and costs.

9.6 The Executive acknowledges and agrees that the provisions of this Section 9
shall be in addition to, and shall not replace, the duties and obligations
placed upon the Executive under applicable laws and regulations and the policies
of the Bank and its Affiliates.



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 10

 

10. Representation By the Executive. The Executive represents and warrants as of
the Commencement Date, that he is not a party to any agreement, contract or
understanding, whether of employment or otherwise, or subject to any
governmental restriction, which would in any way restrict or prohibit him from
undertaking or performing employment with the Bank in accordance with the terms
and conditions of this Agreement. The Executive further represents and warrants
to the best of his knowledge as of the Commencement Date, that he is physically
and mentally capable of performing all the essential functions of the job and
all duties reasonably assigned to him for the entire term of this Agreement.

11. Withholding. The Bank may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulations. In the event Section 162(m) of
the Internal Revenue Code of 1988 shall be applicable to Executives’
compensation, the Executive shall cooperate with the Bank to restructure his
compensation so as to be fully deductible for income tax purposes; provided,
however, such cooperation shall be on such terms, if any, as both the Executive
and the Bank agree, both utilizing good faith efforts to structure payments in
such a manner that the Executive’s total compensation, on a present value basis,
is not diminished.

12. Enforcement Costs Upon a Change of Control. The Bank is aware that upon the
occurrence of a Change of Control, the Board of Directors or a stockholder of
the Bank may then cause or attempt to cause the Bank to refuse to comply with
its obligations under Section 6 of this Agreement, or may cause or attempt to
cause the Bank to institute, or may institute, litigation seeking to have
Section 6 of this Agreement declared unenforceable, or may take, or attempt to
take, other action to deny the Executive the benefits intended under Section 6
of this Agreement. In these circumstances, the purpose of this Agreement could
be frustrated. It is the intent of the parties that the Executive not be
required to incur the legal fees and expenses associated with the protection or
enforcement of his rights under Section 6 of this Agreement by arbitration,
litigation or other legal action because such costs would substantially detract
from the benefits intended to be extended to the Executive hereunder, nor be
bound to negotiate any settlement of his rights hereunder under threat of
incurring such costs. Accordingly, if at any time after the Commencement Date,
it should appear to the Executive that the Bank is or has acted contrary to or
is failing or has failed to comply with any of its obligations solely under
Section 6 of this Agreement for the reason that it regards this Agreement to be
void or unenforceable or for any other reason, or in the event that the Bank or
any other person takes any action to declare Section 6 of this Agreement void or
unenforceable, or institutes arbitration, litigation or other legal action
designed to deny, diminish or to recover from the Executive the benefits
provided or intended to be provided to him under Section 6, and the Executive
has acted in good faith to perform his obligations under this Agreement, the
Bank irrevocably authorizes the Executive from time to time to retain counsel of
his choice at the expense of the Bank to represent him in connection with the
protection and enforcement of his rights under Section 6. The reasonable fees
and expenses of counsel selected from time to time by the Executive as herein
above provided shall be paid or reimbursed to the Executive by the Bank on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by such counsel on a monthly basis and in accordance with
its customary practices. The Bank will pay or reimburse such expenses to the
Executive within sixty (60) days of receipt of such bill. Counsel so retained by
the Executive may be counsel representing other officers or key executives of
the Bank in connection



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 11

 

with the protection and enforcement of their rights under similar agreements
between them and the Bank, and, unless in his sole judgment use of common
counsel could be prejudicial to him or would not be likely to reduce the fees
and expenses chargeable hereunder to the Bank, the Executive agrees to use his
best efforts to agree with such other officers or executives to retain common
counsel.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, as applicable to contracts
entered into and to be performed entirely within the State of Florida.

14. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or in
the subject matter hereof.

15. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Bank:

Alfred R. Camner, Chairman

BankUnited, FSB

255 Alhambra Circle

Coral Gables, Florida 33134

If to the Executive:

Humberto L. Lopez

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

16. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 12

 

17. Successors; Binding Agreement.

17.1 The Bank shall require any successor, whether direct or indirect to all or
substantially all of the business or assets of the Bank whether by purchase,
merger, consolidation or otherwise, prior to or contemporaneously with such
acquisition, by agreement in form and substance reasonably satisfactory to the
Executive and his legal counsel, to assume and agree to perform this Agreement
in the same manner and to the same extent that the Bank would be required to
perform it if no such acquisition had taken place (to the extent not previously
performed by the Bank). As used in this Agreement, “Bank” shall mean the Bank as
hereinbefore defined and any such successor which executes and delivers the
agreement provided for in this Section 17.1 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

17.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

17.3 This Agreement is personal to the Executive and, without the prior written
consent of the Bank, shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

19. Entire Agreement, Modifications and Waiver. This Agreement constitutes the
entire agreement between the Bank and the Executive with respect to its subject
matter and supersedes all prior negotiations, agreements, understandings and
arrangements, both oral and written, between the Bank and the Executive with
respect to such subject matter including without limitation, except as otherwise
provided in this Agreement, any employee manuals of the Bank. No modification or
waiver of any provision of this Agreement shall be binding unless executed in
writing by all parties hereto. No waiver of any provision of this Agreement
shall be deemed or shall constitute a waiver of any other provision (whether or
not similar), nor shall any such waiver constitute a continuing waiver. The
failure of the Executive or the Bank to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision thereof.

20. Non-duplication. It is intended that the BankUnited Agreement set forth the
aggregate compensation, benefits and perquisites payment to Executive for all
services to the Bank or any of its direct or indirect subsidiaries. Any payments
by the Bank to Executive shall be applied to offset any corresponding
compensation or payment obligations of BankUnited.

21. Survival. The provisions of Section 9 shall survive the expiration of the
Term of the Agreement plus extensions, if any, or termination of the Agreement.



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 13

 

22. Dispute Resolution-Arbitration.

(a) This paragraph concerns the resolution of any controversies or claims
between the Bank and the Executive (except for claims arising under Section 9),
whether arising in contract, tort or by statute, including but not limited to
controversies or claims that arise out of or relate to: (i) this Agreement
(which includes any renewals, extensions or modifications); or (ii) any document
related to this Agreement; (collectively a “Claim”).

(b) At the request of the Bank or the Executive, any Claim shall be resolved by
binding arbitration. The Bank will pay the filing fees and arbitrator fees. The
prevailing party to be awarded fees and costs.

(c) Arbitration proceedings will be conducted by the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this paragraph.
In the event of any inconsistency, the terms of this paragraph shall control.

(d) The arbitration shall be administered by AAA under employment rules and
conducted in Florida. All Claims shall be determined by one arbitrator. All
arbitration hearings shall commence within 90 days of the demand for arbitration
and close within 90 days of commencement and the award of the arbitrator(s)
shall be issued within 30 days of the close of the hearing. However, the
arbitrator, upon a showing of good cause, may extend the commencement of the
hearing for up to an additional 60 days. The arbitrator(s) shall provide a
concise written statement of reasons for the award. The arbitration award may be
submitted to any court having jurisdiction to be confirmed and enforced.

(e) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Claim is the equivalent
of the filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

(f) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

23. Guarantee. This Agreement is complementary to Executive’s Agreement with
BankUnited in which BankUnited has agreed to guarantee the payment by the Bank
of any benefits and compensation to which Executive is or may be entitled to
under the terms and conditions of this Agreement effective as of the 1st day of
April, 2004 between the Bank and Executive, a copy of which is attached hereto
as Exhibit A (“Bank Agreement”).



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 14

 

24. Required Regulatory Provisions.

(a) Notwithstanding anything herein contained to the contrary, any payments to
the Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

(b) Notwithstanding anything herein contained to the contrary, if the Executive
is suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under section
8(e)(3) or 8(g)(1) of the FDI Act, 12 U. S. C. §1818(e)(3) or 1818(g)(1), the
Bank’s obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Bank, in its discretion, may (i) pay to the
Executive all or part of the compensation withheld while the Bank’s obligations
hereunder were suspended and (ii) reinstate, in whole or in part, any of the
obligations which were suspended.

(c) Notwithstanding anything herein contained to the contrary, if the Executive
is removed and/or permanently prohibited from participating in the conduct of
the Bank’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective obligations of the
Bank under this Agreement shall terminate as of the effective date of the order,
but vested rights and obligations of the Bank and the Executive shall not be
affected.

(d) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (within the meaning of section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all prospective obligations of the Bank under this Agreement shall
terminate as of the date of default, but vested rights and obligations of the
Bank and the Executive shall not be affected.

(e) Notwithstanding anything herein contained to the contrary, all prospective
obligations of the Bank hereunder shall be terminated, except to the extent that
a continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Director of the Office of Thrift Supervision (“OTS”) or his
designee or the Federal Deposit Insurance Corporation (“FDIC”), at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the Bank
under the authority contained in section 13(c) of the FDI Act, 12 U.S.C.
§1823(c); (ii) by the Director of the OTS or his designee at the time such
Director or designee approves a supervisory merger to resolve problems related
to the operation of the Bank or when the Bank is determined by such Director to
be in an unsafe or unsound condition. The vested rights and obligations of the
parties shall not be affected.

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.



--------------------------------------------------------------------------------

Amended and Restated Employment Agreement (BUFSB)

Humberto L. Lopez

Page 15

 

IN WITNESS WHEREOF, the Executive and, pursuant to the authorization from the
Board, the Bank has executed this Agreement as of the date first above written.

 

BANKUNITED, FSB By:   /s/ Ramiro A. Ortiz Name:   Ramiro A. Ortiz Title:  
President and Chief Operating Officer ATTEST: By:   /s/ Lawrence H. Blum  
Secretary EXECUTIVE: By:   /s/ Humberto L. Lopez Name:   Humberto L. Lopez
Title:   Senior Executive Vice President and
Chief Financial Officer